UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

Wo ee ee ee ne ee errs x
UNITED STATES OF AMERICA ;
EX PARTE ORDER
- against -
, 17 Cr. 151 (AUN)
JUAN RIVERA
ee we ew ee a a x

ALLISON J. NATHAN, U.S.D.J.

Upon the application of Jeremy Schneider, counsel for JUAN RIVERA, a
defendant in above captioned case;

Tt IS HEREBY ORDERED that Sprint Spectrum, L.P. release subscriber
information for telephone number (347) 310-8360 for the time period of July
01, 2016 through September 30, 2016. Subscriber information for Juan Rivera,
SS#: [| last known address of 2103 Honeywell Avenue, Apt. 3M, Bronx,
NY 10460 to Mr. Rivera’s attorney, Jeremy Schneider, Esq, or his
representative, within fourteen (14) days upon receipt of this Order.

Iv IS FUTHER HEREBY ORDERED that Sprint Spectrum L.P. release the Call
Detail/Toll information for telephone number (347) 310-8360 as well as all
bills, notices, and invoices covering the time period of July 01, 2016 through
September 30, 2016 to Mr. Rivera's attorney, Jeremy Schneider, Esq, or his
representative, within fourteen (14) days upon receipt of this Order.

Dated: New York, New York

sy SS 2017

’

 

UNITED STATES DISTRICT JUDGE
